Citation Nr: 1044793	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-17 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral ankle 
disability.

4.  Entitlement to service connection for bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The Veteran served on active duty from September 1960 to December 
1964.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 and subsequent rating decisions from 
the Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for the 
disabilities at issue.   

The issues of entitlement to service connection for a bilateral 
foot disability and bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran served aboard the USS McDermut which served in 
the waters around Vietnam; there is no evidence of service or 
visitation to the Republic of Vietnam; and there is no evidence 
of diabetes mellitus in service, or within one year after 
service, and no competent medical evidence linking the Veteran's 
current diabetes mellitus with his period of service, to include 
exposure to herbicide agents.

2.  There is no evidence of a bilateral ankle disability in 
service, or arthritis within one year after service, and no 
competent medical evidence linking the Veteran's current 
bilateral ankle disability with his period of service


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

2.  The criteria for service connection for a bilateral ankle 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in March 2005. 

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claims for service 
connection were denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service treatment records and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

The RO has not afforded the Veteran a VA examination specifically 
to obtain an opinion concerning the etiology of the disabilities 
at issue.  Such an opinion is "necessary" under 38 U.S.C.A. § 
5103A(d) when: (1) there is competent evidence that the veteran 
has a current disability (or persistent or recurrent symptoms of 
a disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified presumptive 
period, (3) there is an indication the current disability or 
symptoms may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).

The Veteran has requested a VA compensation examination to prove 
that he has the disabilities at issue.  However, there is no 
probative evidence suggesting the Veteran's disabilities are 
related to his service in the military.  Service treatment 
records are negative for any complaints of or treatment of 
diabetes mellitus or a bilateral ankle condition.  Diabetes 
mellitus was diagnosed in 1998, and X-rays in 1999 noted 
bilateral ankle degenerative changes.  The Board finds that an 
etiology opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  If a chronic disease, such as sensorineural hearing loss 
or arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more than 
one year after discharge may still be service connected if all 
the evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are silent as to any 
complaint or diagnosis of diabetes mellitus or an ankle 
disability.  The earliest evidence of diabetes mellitus is in 
1998, and the earliest evidence of treatment of ankle pain is in 
1999, approximately 34 and 35 years, respectively, after military 
service.  The lapse of time between service and any diagnosis or 
documented evidence of treatment can be considered, along with 
other factors, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, there is no competent medical evidence of record that 
links the Veteran's bilateral ankle disability to any event 
inservice or links diabetes mellitus to any event in service, 
including the alleged herbicide exposure.

To the extent that the Veteran is attempting to establish 
continuity of symptomatology based upon the lay statements, they 
are inconsistent with the more probative contemporaneous record.  
Diabetes mellitus is not a disability which is capable of lay 
observation.  Regarding his bilateral ankle disability claim, a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim.  See Shaw v. Principi, 3 
Vet. App. 365 (1992).  The Veteran did not initiate this claim 
until March 2005, almost 35 years after service.  The earliest 
evidence of record of treatment for an ankle disability is in 
1999, many years after separation from service.  This period 
without treatment is evidence that there has not been a 
continuity of symptomatology from any incident of service, and it 
weighs heavily against the claim on a direct basis.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(aggravation in service may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  There is no competent evidence of record that the 
current acquired disabilities at issue are related to service. 

While diabetes mellitus is one of the diseases for which 
presumptive service connection may be granted if there is 
evidence of exposure to herbicides in service, 38 U.S.C.A. § 
1116(f), the Veteran's service records do not show that the he 
was ever exposed to herbicides while in service.  

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel 
has determined that the regulatory definition (which permits 
certain personnel not actually stationed within the borders of 
the Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been present 
within the boundaries of the Republic.  See VAOPGCPREC 27-97.  To 
establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of Vietnam.  
Id. 

Service on a deep water naval vessel in waters off the shore of 
the Republic of Vietnam, such as the Veteran's service, without 
proof of actual duty or visitation in the Republic of Vietnam, 
does not constitute service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term 
"Vietnam era" means the period beginning on February 28, 1961, 
and ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 27-
97.

The Veteran served aboard the USS McDermut in operations in the 
water around Vietnam.  The Veteran alleges that he was exposed to 
herbicides during this tour of duty.  However, there is no 
evidence of record showing that the Veteran was, in fact, exposed 
to herbicides.  The Veteran's service personnel records do not 
show that his boat was ever docked at the Republic of Vietnam and 
service connection on a presumptive basis based on exposure to 
Agent Orange is only available to veterans whose service involved 
other locations where the conditions of that service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307, 3.313.  There is also no evidence in the Veteran's record 
to substantiate any visitation or service in the Republic of 
Vietnam or service in the other specific areas for which exposure 
is presumed.

The Veteran's claims for service connection includes his own 
assertions that his current diabetes mellitus and bilateral ankle 
disability are related to his military service.  The Board does 
not doubt the sincerity of the Veteran's beliefs, however, he is 
not competent to provide a nexus opinion in a case such as this, 
involving complex medical questions.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be 
rejected only if found to be mistaken or otherwise deemed not 
credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

The preponderance of the evidence is against the claims; there is 
no doubt to be resolved; and service connection is not warranted. 




ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for a bilateral ankle 
disability is denied.  


REMAND

The Veteran's representative, in written argument dated in 
November 2010, stated that the Veteran's private physician, Dr. 
Lujan, reported that the Veteran was referred for private 
audiological evaluation in May 2002.  However, no such evaluation 
is of record.  An attempt to obtain that report should be made.  

The Veteran was diagnosed with bilateral pes planus, second 
degree, on entrance examination upon reporting for recruit 
training in September 1960.  He sustained a complete oblique 
fracture of the fifth phalanx of the left foot during active 
service.  An examination is needed to determine if the 
preexisting pes planus was aggravated in service, or whether he 
has a current disability of the left fifth phalanx related to his 
inservice fracture.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain the 
information necessary to acquire the private 
audiological evaluation from May 2002.  If 
the private audiological evaluation shows a 
hearing loss, schedule the Veteran for a VA 
audiological examination and obtain an 
opinion as to whether any hearing loss shown 
is related to service.

The examiner must review the claim file in 
conjunction with the examination and must 
provide a written rationale for all opinions.

2.  Afford the Veteran an appropriate 
examination regarding his bilateral foot 
disability.

A) The examiner should render an opinion as 
to whether the Veteran currently suffers from 
an identifiable disorder of either foot or 
toes.  Pain in and of itself is not a 
disability for purposes of service 
connection.

B) The examiner should render an opinion 
whether it

i) Is it at least as likely as not (a 50% or 
higher degree of probability) that any 
current disability (besides pes planus) of 
either foot or toes is causally related to 
service.  

ii) As the Veteran was diagnosed with second 
degree bilateral pes planus on entrance into 
service, is it at least as likely as not that 
any current pes planus has been aggravated 
(permanently worsened beyond the natural 
course of the disease) during service, if so, 
what level of disability is attributable to 
such aggravation.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner must state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training.

The examiner must review the claim file in 
conjunction with the examination and must 
provide a written rationale for all opinions.


3.  Then readjudicate the claims.  If either 
claim continues to be denied, send the 
Veteran and his representative a supplemental 
statement of the case and give them time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


